Citation Nr: 1643789	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a crush injury, left great toe. 

3.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), prior to May 19, 2015 (excluding the period from October 16, 2008 to July 1, 2009).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  By that rating action, the RO continued 50 percent and 10 percent disability ratings assigned to the service-connected PTSD and residuals of a crush injury to the left toe, respectively.  The RO also denied entitlement to TDIU.

The Veteran testified before the undersigned at a February 2010 videoconference hearing.  A copy of the hearing transcript is of record.  

In December 2011 and October 2015, the Board remanded the case for further development by the originating agency.  The appeal has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that prior to further appellate review of the claims, additional development is necessary.  Specifically, to afford the Veteran another opportunity to appear for VA examinations in conjunction with his increased rating claims and to obtain a VA retrospective medical opinion on his TDIU claim, as directed by the Board in its October 2015 remand directives.  The Board will discuss each reason for remand below. 

a. VA examinations-Increased Ratings for PTSD and Left Great Toe Disabilities

The most recent VA examinations in connection with the Veteran's service-connected PTSD and left great toe disabilities were conducted four years ago, in November 2012.  The Board notes that the Veteran was scheduled for new VA examinations in November 2015; but he failed to report.  

The provisions of 38 C.F.R. § 3.655 (2015) indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655 (a), (b).  It is only when a claim is an original claim that the claim shall be based on the evidence of record if the Veteran fails to report.  Id. 

The Veteran has reported that he did not appear for the November 2015 examinations because he did not receive notice.  There is no indication in the record that the Veteran actually received a letter notifying him of the examination dates and times, and informing him of the provisions of 38 C.F.R. § 3.655.  Evidence of such notice is useful to the Board in producing a decision that can withstand judicial review.  Accordingly, the Board believes that the Veteran should be provided with an additional opportunity to appear for the requested examinations.



b. Retrospective Medical Opinion-TDIU For the Period Prior to May 19, 2015 (excluding the period from October 16, 2008 to July 1, 2009).

In its October 2015 remand directives, the Board requested that a VA examiner provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities (PTSD, left great toe and ischemic heart disease) prior to May 19, 2015 (without regard to the chronic renal disease for which service connection was granted as 100 percent disabling effective May 19, 2015).  The Board noted that an in-person examination was only required if deemed necessary by the reviewer.  The record does not reflect that the RO has obtained the requested opinion.  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Accordingly, the Board finds that the claim of entitlement to TDIU for the prior to May 19, 2015 (excluding the period from October 16, 2008 to July 1, 2009) must be remanded.  Id.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service connected PTSD.  The Veteran's electronic record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his psychiatric disorder in accordance with 38 C.F.R. § 4.125 (2015).  All necessary studies and tests should be conducted.

The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability, and discuss the impact of his PTSD on his employability.

The rationale for all opinions expressed should also be provided.

If an opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his service-connected residuals of a crush injury, left great toe.  The Veteran's electronic record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected residuals of crush injury, left great toe. 
The examiner is requested to comment on the presence of any complete or incomplete paralysis of the left external popliteal nerve (common peroneal) and, if present, characterize it as mild, moderate, moderately severe or severe with marked muscular atrophy. 

The examiner must characterize the Veteran's residuals of a crush injury of the left great toe as a moderate, moderately severe or severe foot injury.

The examiner should also provide an opinion concerning the impact of the service-connected residuals of a crush injury of the left great toe on the Veteran's ability to obtain and maintain substantially gainful employment. 

The rationale for all opinions expressed should also be provided.

If an opinion cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of his increased rating claims for PTSD and residuals of a crush injury of the left great toe.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Send the Veteran's electronic record to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities (PTSD, left great toe disability and ischemic heart disease) on his ability to work for the period prior to May 19, 2015 (excluding the period from October 16, 2008 to July 1, 2009).  An in-person examination is only required if deemed necessary by the reviewer.  The electronic record and a copy of this remand must be made available to the reviewer for review, and the reviewer must specifically acknowledge receipt and review of these materials in any reports generated.

The reviewer must comment on whether it is at least as likely as not that the Veteran was unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service-connected disabilities (except for his service-connected chronic renal disease) prior to May 19, 2015.  In making this determination, the reviewer must consider the Veteran's level of education, experience, and occupational background in determining whether he was unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  The reviewer must be advised that the opinion should exclude consideration of the impact of his service-connected chronic renal disease.

The reviewer is requested to reconcile his opinion(s) with the private and VA opinions of record that addressed the Veteran's ability to obtain substantially gainful employment as a result of his service-connected disabilities for the period in question, to include, but not limited to the following:  (i) November 2012 opinion, prepared by the Veteran's private physician, wherein he noted that the Veteran had complained of more prominent symptoms during emotionally stressful situations, and this element of his symptomatology may interfere with his ability to work.  The physician also noted that they continued to adjust the Veteran's medical therapy to improve his symptoms, with limited success; (ii)  November 2012 VA mental health provider's opinion that from a psychiatric perspective only (italics added for emphasis), the Veteran was considered to be at least as likely as not able to secure and maintain substantially gainful employment;(iii) November 2012 VA examiner, who gave an opinion on the Veteran's employability and concluded that he was capable of part-time sedentary employment with some limitations due to his service-connected cardiac and left foot conditions; and, (iv) November 2012 and November 2013 VA foot and heart examiners' opinions, respectively. 

If the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, the reviewer is requested to provide a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities, without consideration of the service-connected chronic renal disease. 

The reviewer must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the reviewer must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  For any period of time, if any, during which the Veteran's combined schedular rating does not meet the requirements under 38 C.F.R. § 4.16 (a) for assignment of a TDIU for the period prior to May 19, 2015 (excluding the period from October 16, 2008 to July 1, 2009), refer the matter to the Director, Compensation and Pension Service for extraschedular consideration as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability during the time period in which his schedular evaluation does not meet the requirements under 38 C.F.R. § 4.16 (a).

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the increased rating and TDIU issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

